Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 49-53, 56-59, 61, 63-79 and 81 is pending.
Claims 64-79 is withdrawn.
Claims 49-53, 56-59, 61, 63 and 81 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 

Action Summary
Claims 49-53, 56-59, 61, 63 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and in view of Enrique (EP 2 612 670) both are of record is maintained with modification due to applicants amendment of claims.

Response to Arguments
in the same syringe or and for the sedition of dogs.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	Applicants appear to claim a method within a composition claims.  With respect to “for use in sedation and/or anesthesia” of claims 49, said “for use” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims does not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  

	For the ease of the applicant, the previous office action dated 2/20/2020 is reproduced below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-53, 56-59, 61 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfe (Cardiopulmonary and sedative effects of the peripheral α2-adrenoceptor agonist MK 0467 administered intravenously or intramuscularly concurrently with medetomidine in dogs, AJVR, Vol 73, No 5, May 2012) and in view of Enrique (EP 2 612 670) both are of record.


Rolfe does not teach ketamine nor midazolam.
Enrique teaches an anesthetic drugs parenterally administrated in solution, preferably intramuscularly, containing sufficient amounts of anesthetic association so as to provide the animal with dosages of the active ingredients ketamine, particularly the isomer ketamine-(S+) (Compound A) ranging from 5.0 to 50.0 mg/kg of body weight, midazolam (Compound B) ranging from 0.5 to 5.0 mg/kg of body weight and tramadol (Compound c) ranging from 1.0 to 10,0 mg/kg of body weight. Preferably, the dosage should guarantee the delivery of 10 mg/kg of body weight of Compound A, 1 mg/kg of body weight of Compound B and 2 mg/kg of body weight of Compound C (paragraph 0029).

It would have been obvious to one of ordinary skills in the art to combine MK 467, medetomidine, midazolam and ketamine because it is known in the art that all of these compounds are sedatives in animals with a reasonable expectation of success absence evidence to the contrary.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third 
	It would have been obvious to one of ordinary skills in the art to optimize the dosing of MK 467, medetomidine, ketamine and midazolam. One would have been motivated to optimized MK 467, medetomidine, ketamine and midazolam because MK-467 was prepared in a 5 mg/mL solution and medetomidine (a α2-adrenoceptor agonist) at 10 µg (page 588, right column) as taught by Rolfe.  And ketamine-(S+) (Compound A) ranging from 5.0 to 50.0 mg/kg of body weight, midazolam (Compound B) ranging from 0.5 to 5.0 mg/kg of body weight as taught by Enrique.  Furthermore, it is obvious to vary and/or optimize the amount of MK 467, medetomidine, ketamine and midazolam provided in the composition, according to the guidance provided by Rolfe and Enrique, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

NEW REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Instant claim 81 uses the “wherein the composition comprises” terminology which has been held to be indefinite since the preamble recites “A syringe consisting of”, which excludes any other element.  See MPEP § 2173 .05(h)(I) (“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honkavaara (The effects of increasing doses of MK-467, a peripheral alpha2-adrenergic .

Honkavaara teaches the administration of MK-467 both with and without dexmedetomidine were compared in conscious dogs.  Treatment were given intravenously (abstract).  Honkavaara teaches that no deleterious side effects were observed when MK-467 was given alone (conclusion). Honkavaara teaches that MK-467 did not affect the quality of clinical sedation.

 Honkavaara does not teach ketamine nor midazolam

Enrique teaches an anesthetic drugs parenterally administrated in solution, preferably intramuscularly, containing sufficient amounts of anesthetic association so as to provide the animal with dosages of the active ingredients ketamine, particularly the isomer ketamine-(S+) (Compound A) ranging from 5.0 to 50.0 mg/kg of body weight, midazolam (Compound B) ranging from 0.5 to 5.0 mg/kg of body weight and tramadol (Compound c) ranging from 1.0 to 10,0 mg/kg of body weight. Preferably, the dosage should guarantee the delivery of 10 mg/kg of body weight of Compound A, 1 mg/kg of body weight of Compound B and 2 mg/kg of body weight of Compound C (paragraph 0029).


It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. Therefore, it would have been prima facie obvious to combine MK 467 with midazolam, ketamine or tramadol composition cojointly in a formulation for sedation in animals.
With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, in the same syringe or 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.




Conclusion
Claims 49-53, 56-59, 61, 63 and 81 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.